Title: To John Adams from Donold McDonold [i.e. Joseph Ward], 9 May 1777
From: Mcdonold, Donold,Ward, Joseph
To: Adams, John


     
      Sir
      In Camp May 9th, 1777
     
     I suppose you have heard we have not taken Brunswick. If any one says we have he belies us. We are however defending ourselves, first against hunger; secondly against thirst; (which often attacks us severely by reason of our heating our coppers, and hard swearing which dries the lungs excessively) thirdly against impertinent fellows who prye into our business, and ask saucy questions, such as, “Why don’t you drive off the Enemy,?” fourthly against the Foe who may not be so peaceably inclined as ourselves. I am sure you are too wise to wish to share in such complicated duty, and too generous to have any hard thoughts of us mortals who endure it with a firmness which shews we are afraid of nothing but mortality. O could virtue, valour, or patriotism, defend us from the fate of the vulgar—but as they won’t, for the sake of our Country we ought to preserve ourselves, for,
     
      If we were dead
      Who’d eat your bread?
     
     Old Put— says, “Fact now is the time, I am for attacking the dogs without delay, drive them off that we me go home about our business”—thus he. But he’s no philosopher nor mathematician, we are for an easier safer surer way, Time will do that for us which even our victorious swords can’t do, and who but a mad man will hurry nature and time in their own work? Where are the shouting armies that have triumphed from age to age, pull’d down kingdoms and built up empires.
     Time has kick’d them all off the human stage, and can this mighty Conqueror meet with any difficulty in knocking up Howe’s heels? Having done with the doctrine, I proceed to the application. As time will do the work we have only to keep the great virtue of patience in vigorous exercise; and it is a truth never yet denied even by infidels, that while we are patient and content we feel no pain, and if no pain is felt no injury is done to corporeal or incorporeal existence. Hence it appears that we are in a good way, and have hit on the infallible road to infallibility.
     The only point, the only unguarded point, that now remains is our honor, every thing else is secured beyond the reach of envy time or chance. If we can place this high point on a respectable footing, we may sleep secure till creation cracks and drums and fifes are no more. And what’s the difficulty? It is ever honorable to follow the lights of wisdom, and she teaches to multiply and propogate, and to leave it to old time to kill and destroy; therefore our honor is bright with wise men, and honor teaches to despise those that despise us. As wealthy merchants (by way of simile, which often proves what naked reason won’t) upon the tide of prosperity retire and secure their riches in landed estates, not trusting to faithless seas and fickle fortune, so We, if patriotism did not prevail over Self love and parental passion, might retire from these scenes of peril, live on the mere interest of our fame, and leave the solid principal to our heirs—(happy heirs!) and no longer hazard such a treasure to the chance of war. But great souls leap the bounds of kindred blood, of private circles, of personal felicity, and grasp the godlike purpose of making millions happy! (You cannot be at a loss who wear these great souls.) To conclude, it is more honorable to make one man than to kill ten, this truth is echo’d from nature, reason, and the world, I might have said both worlds male and female, and had truth still on my side; to propogate is at once duty and delight, but to kill folks is shocking, and in our conquering situation, base and cowardly; but for human omnipotence to spare guilty blood from the pure motives of benevolence, is honor of the highest brilliancy—thus we. I forgot to observe in its proper place, (but no place can be improper for a thought of such magnitude as that which now strikes me,) If we were lost, I mean should we by excessive heroism lose ourselves, where would America find seed for the next crop of Heroes?
     There are frequent desertions from the Enemy, the deserters inform that the Highlanders and foreign troops are sickly. What the designs of the Enemy are we cannot learn. We have no important news from any point of the compass. I am Yours &c. until I reach Scotland
     
      Donold McDonold
     
    